Case 1:17-cv-05833-DLC Document 491 Filed 09/21/21 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NORMA KNOPE, individually and as a : Licv5833 (DLC)
Distributee and the Executor Named in :
Michael Knopf’s Last Will, : L6cv6601 (DLC)

Plaintiff, : ORDER

 

-y-
FRANK M. ESPOSITO, DORSEY & WHITNEY,
LLP, NATHANIEL H. AKERMAN, EDWARD §8.
FELDMAN, and MICHAEL HAYDEN SANFORD,

Defendants.

NORMA KNOPF, individually and as a
Distributee and the Executor Named in
Michael Knopf’s Last Will,
Plaintiff,
wo oe

MICHABL PRILLIPS, et al.,

Defendants.

In response to a motion by non-party Michael Sanford, on
August 18, 2021 an Order was issued requiring plaintiff and
plaintiff’s counsel, Eric W. Berry, to show cause why an order
should not be entered forbidding either the Knopfs, Berry, or
any of their agents from contacting either Sanford or Stanley

“Ouinn” Casey, Jr., a friend to Sanford and witness in other

 
Case 1:17-cv-05833-DLC Document 491 Filed 09/21/21 Page 2 of 4

litigation, other than in writing and then only as required to
pursue litigation that has been filed in this court or has been
filed in New York state court. Previously in connection with
other litigation, on November 20, 2020, the Knopfs, Berry, and
Chapter 7 Trustee of Sanford’s hedge fund had agreed not to
depose Quinn in any current or future proceeding.

Berry responded on August 31, 2021. Sanford responded on
September 20 and September 21, but as of today has still failed
to submit a substantive reply. The date for the reply was set
for September 7 and extended to September 15.

Berry opposed entry of the protective order. Berry
contends that he has never called Quinn and emailed him twice in
July 2021. Berry requests that he be permitted to speak with
Quinn “if he changes his mind.” Berry does not explain how his
litigation interests would be adversely affected by requiring
him to seek Quinn’s cooperation in writing. Accordingly, it is
hereby

ORDERED that the motion is deemed fully submitted. Any
further submissions will be deemed untimely and will not be

considered.

 
Case 1:17-cv-05833-DLC Document 491 Filed 09/21/21 Page 3 of 4

IT 1S FURTHER ORDERED that the Knopfs, Berry, or any of
their agents may only contact Quinn in writing and concerning
the litigation that has been filed in this court or has been
filed in New York state court. In the event Quinn agrees to
speak with Berry and initiates contact with Berry, it will not
violate this Order for Berry to engage in such discussions.

SO ORDERED:

Dated: New York, New York
September 21, 2021

Dues CY

DENISE COTE
United States District Judge

 

 
9/21/2021 Case 1:17-cv-O5S9SYISMEC Netter Need OF SOB GY ES] Dersen “Vpsggd 4 of 4

https:/inysd-ecf.sso.den/dac/12712983 1966

WA

 
